Citation Nr: 0425553	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-18 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether unreimbursed medical expenses prior to November 
1, 1999 may be used to reduce the veteran's countable income 
for purposes of nonservice-connected disability pension.  

2.  Entitlement to special monthly pension by reason of being 
in need of aid and attendance or on account of being 
housebound.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions from the San Juan, the 
Commonwealth of Puerto Rico Department of Veterans Affairs 
(VA) Regional Office (RO).  

In July 2001, the Board denied the claim for unreimbursed 
medical expenses prior to November 1, 1999 to reduce the 
veteran's countable income for nonservice-connected 
disability pension.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  

In December 2002, the parties filed a Joint Motion for Remand 
and to Stay Further Proceedings.  Later that month, the CAVC 
granted the motion and remanded the case back to the Board 
for readjudication consistent with the motion.  

In October 2003, the Board remanded the case to the RO.  


FINDINGS OF FACT

1.  The veteran was awarded disability pension by a November 
1993 decision letter.  

2.  In January 1995, the veteran's award of death pension was 
terminated based on excessive income.  No unreimbursed 
medical expenses were considered.  

3.  In October 1999, the veteran submitted unreimbursed 
medical expenses totaling $1163.30 for calendar year 1998 and 
the RO determined that these unreimbursed medical expenses 
could not be used to reduce the veteran's countable income 
for the period beginning November 1, 1999.


4.  In January 2000, the veteran submitted unreimbursed 
medical expenses totaling $3,492 for the period from January 
to December 1999 and the RO determined that the unreimbursed 
medical expenses prior to October 1, 1999 could not be used 
to reduce the veteran's countable income for the period 
beginning November 1, 1999.

5.  The veteran is permanently and totally disabled from the 
following nonservice-connected disabilities: coronary artery 
disease status post coronary artery bypass graft, aortic 
valve replacement, angina, hypertensive heart disease, status 
post cardiac catheterization, bilateral pseudophakia, status 
post bilateral cataracts excision with lens replacement, 
astigmatism, chronic open angle glaucoma, arterial 
hypertension, benign prostatic hypertrophy, erectile 
dysfunction, dyslipidemia, bilateral hearing loss, granuloma 
of the right lung, viral gastroenteritis by history, status 
post lipoma of the back, tinea cruris, internal hemorrhoid, 
history of cholelithiasis and history of a renal cyst.  The 
combined disability evaluation is 80 percent.  

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

3.  It is not shown by the probative evidence that the 
veteran is bedridden; or is unable to dress/undress himself, 
keep himself clean and presentable, feed himself, or attend 
to the wants of nature without the care and assistance of 
another person on a regular basis; or is so physically or 
mentally incapacitated that he requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.

4.  It is not shown that the veteran's disabilities 
substantially restrict him to his dwelling, the immediate 
premises, or a ward or clinical area of an institution.




CONCLUSIONS OF LAW

1.  The veteran's report of unreimbursed medical expenses 
paid from January to December 1998 and from January to 
October 1999 may not be used to reduce the his countable 
income for the period from November 1999 to November 2000.  
38 U.S.C.A. §§ 1521, 5110 (West 2002); 38 C.F.R. §§ 3.23, 
3.272, 3.660 (2003).  

2.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

In the December 2002 Joint Motion, the parties determined 
that the Board did not provide adequate reasons or bases in 
the July 2001 decision to support a conclusion that VA 
provided adequate notice of the information and evidence 
necessary to substantiate the veteran's claim pursuant to 
38 U.S.C. § 5103(a).  

In the October 2003, the Board remanded the case to the RO to 
provide the veteran adequate notice pursuant to 38 U.S.C. 
§ 5103(a).  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for unreimbursed medical 
expenses in December 2003.  The RO notified the veteran of 
the evidence and information necessary to substantiate his 
claim for special monthly pension in a January 2004 
notification letter.  The VA fully notified the veteran of 
what is required to substantiate his claims in this 
notification letter.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to unreimbursed medical expenses in February 
2000 and special monthly pension in the September 2000 and 
March 2004 rating decisions, the August 2002 and June 2004 
statements of the case and the April 2004 and July 2004 
supplemental statements of the case.  The statement of the 
case and the supplemental statements of the case also fully 
provided the laws and regulations pertaining to entitlement 
to the benefits sought, and included a detailed explanation 
as to why the veteran had no entitlement under the applicable 
laws and regulations based on the evidence provided.  The 
duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

With respect to the issue whether unreimbursed medical 
expenses prior to November 1, 1999 may be used to reduce the 
veteran's countable income for purposes of nonservice-
connected disability pension, the Board notes that what 
constitutes the annualization period for purposes of these 
medical expenses is a legal question.  Therefore, the duty to 
assist provisions of the VCAA do not apply in this case.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (CAVC held, 
in part, that the VCAA is not applicable to cases involving 
waiver of indebtedness).  Therefore, the Board will proceed 
with consideration of the veteran's appeal on this issue.

With respect to the issue of entitlement to special monthly 
pension by reason of being in need of aid and attendance or 
on account of being housebound, the evidence includes all the 
most recent VA medical treatment records.  In fact, the 
veteran submitted VA medical treatment records in July 2004 
and specifically waived initial RO consideration of this 
evidence.  The evidence also includes all post-service VA 
compensation examination reports.  

The veteran also underwent a VA compensation examination for 
aid and attendance in February 2004.  This report has been 
obtained.  The examination report includes medical findings 
and opinions on the issue of whether the veteran is entitle 
to special monthly pension by reason of being in need of aid 
and attendance or on account of being housebound.  

The Board finds that additional development is not necessary 
to make a decision on the claim in this case.  The medical 
evidence and opinions contained in the above examination 
reports demonstrate that there is no reasonable possibility 
that any further assistance VA would provide to the claimant 
would substantiate the claim.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  Consequently, no further development 
is necessary for resolution of the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Unreimbursed Medical Expenses

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled. 38 U.S.C.A. §§ 1502, 1521 (West 2002).  In 
general, VA shall pay a pension to each veteran of a period 
of war who meets service requirements and who is permanently 
and totally disabled from non-service-connected disability 
not the result of the veteran's willful misconduct.  Improved 
pension benefits are payable to veterans of a period or 
periods of war because of non-service-connected disability or 
age.  The qualifying periods of war for this benefit are the 
Mexican Border Period, World War I, World War II, the Korean 
Conflict, the Vietnam Era, and the Persian Gulf War. 38 
C.F.R. § 3.2 (2003).

VA nonservice-connected pension benefits are income-based.  
Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521 (West 2002).  
In determining countable income, all payments of any kind or 
from any source will be included unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2003).  If the veteran is married and living with or 
reasonably contributing to the support of a spouse, the rate 
payable shall be reduced by the amount of the veteran's 
annual income and the amount of annual income of such family 
members.  38 U.S.C.A. § 1521 (West 2002).  Under VA 
regulations, a veteran's "annual income" includes his annual 
income and the annual income of his dependent spouse.  38 
C.F.R. § 3.23(d)(4).  Certain unreimbursed medical expenses 
may be excluded from countable income when they were or will 
be in excess of 5 percent of the applicable maximum annual 
pension rate or rates for the veteran (including increased 
pension for family members) as in effect during the 12-month 
period annualization period in which the medical expenses 
were paid.  38 C.F.R. § 3.272(g)(1) (2003).  See Martin v. 
Brown, 7 Vet. App. 196, 199 (1994).  

The maximum annual rates of improved pension shall be the 
amount specified in 38§ U.S.C.A. §§ 1521 and 1542, as 
increased from time to time under 38 U.S.C.A. § 5312.  Each 
time there is an increase under 38 U.S.C.A. § 5312, the 
actual rates will be published in the "Notices'' section of 
the Federal Register.  38 C.F.R. § 3.23(a) (2003).  The 
maximum annual pension rate in 1999 for a veteran with a 
dependent was $11,773.  38 U.S.C.A. §§ 1521, 5312; 38 C.F.R. 
§ 3.23.  

Additionally, where an award of pension has been deferred or 
pension has been awarded at a rate based on anticipated 
income for a year and the veteran later establishes that 
income for that year was at a rate warranting entitlement or 
increased entitlement, the effective date of such entitlement 
or increase shall be fixed in accordance with the facts found 
if satisfactory evidence is received before the expiration of 
the next calendar year.  38 U.S.C.A. § 5110(h) (West 2002).  
The implementing regulation provides that where the veteran's 
actual income did not permit payment, or payment was made at 
a lower rate, for a given 12-month annualization period, 
pension may be awarded or increased, effective the beginning 
of the next 12-month annualization period, if satisfactory 
evidence is received within that period.  In all other cases, 
benefits may not be authorized for any period prior to the 
date of the receipt of the new claim.  38 C.F.R. § 3.660(b) 
(2003).

In the instant case, the veteran initially filed for and was 
awarded VA nonservice-connected disability pension benefits 
in November 1993.  In a January 1995 letter, the veteran was 
advised that as his countable income, $14,736, exceeded the 
maximum annual rate in effect at that time, i.e. $10,240, and 
his disability pension benefits were terminated effective 
November 1, 1994.  He was advised that if there was a 
reduction in income, he could reopen his claim.  There were 
no claims for unreimbursed medical expenses for 1995 or 1996 
of record.  Subsequently, on October 1, 1999, the veteran 
submitted a report of unreimbursed medical expenses of 
$1163.30 from January to December 1998 along with his report 
of Social Security income in support of a new claim for 
pension benefits.  On January 18, 2000, the veteran submitted 
an income and net worth statement and a report of 
unreimbursed medical expenses of $3,492 paid from January to 
December 1999.

Here, the veteran's pension award was terminated in 1995 and 
his new claim for nonservice-connected disability pension was 
received in October 1999, approximately 5 years following the 
termination of his pension award and thus, not within the 
required time limit.  The law provides that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  Therefore, 
the Board finds that in this case the 12-month annualization 
period began when the veteran filed his claim for pension.  

Accordingly, the medical expenses submitted for the period of 
January 1998 to December 1998 and from January 1999 to 
October 1999 were paid in the 12-month annualization periods 
prior to receipt of the veteran's claim, and therefore, 
cannot be considered.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.23, 
3.272, 3.660 (2003).  However, the medical expenses submitted 
since the first of the month following the date of the 
veteran's reopened claim was received, i.e., November 1, 1999 
to November 1, 2000, may be considered.  (The Board notes 
that the veteran submitted such expenses and in a June 2001 
award, disability VA pension was granted effective November 
1, 1999.)  

For these reasons, the Board concludes that the veteran's 
report of unreimbursed medical expenses paid from January to 
December 1998 and from January to October 1999 may not be 
used to reduce the his countable income for the period from 
November 1999 to November 2000.  38 U.S.C.A. §§ 1521, 5110 
(West 2002); 38 C.F.R. §§ 3.23, 3.272, 3.660 (2003).  

Aid and Attendance and/or Housebound Benefits

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. § 3.351(a)(1) (2003).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the CAVC held that, 
in order to be awarded special monthly pension on the basis 
of the need for aid and attendance, the record must show at 
least one of the enumerated factors in § 3.352(a).  Turco, 
supra, at 224.  

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the evidence of record.  The veteran 
is permanently and totally disabled from the following 
nonservice-connected disabilities: coronary artery disease 
status post coronary artery bypass graft, aortic valve 
replacement, angina, hypertensive heart disease, status post 
cardiac catheterization, bilateral pseudophakia, status post 
bilateral cataracts excision with lens replacement, 
astigmatism, chronic open angle glaucoma, arterial 
hypertension, benign prostatic hypertrophy, erectile 
dysfunction, dyslipidemia, bilateral hearing loss, granuloma 
of the right lung, viral gastroenteritis by history, status 
post lipoma of the back, tinea cruris, internal hemorrhoid, 
history of cholelithiasis and history of a renal cyst.  The 
combined disability evaluation is 80 percent.  The competent, 
probative evidence of record demonstrates that the veteran is 
not helpless or requires aid and attendance solely as a 
result of the disabilities recognized for pension purposes.  

Section 3.351(b) defines the need for aid and attendance as 
"helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person."  Section 
3.351(c), which is labeled "[a]id and attendance; 
criteria," establishes three alternative criteria that 
constitute helplessness.  Neither of the first two criteria 
under section 3.351(c) is applicable to this case, because 
the first provision deals with situations where the claimant 
is legally blind, 38 C.F.R. § 3.351(c)(1), and the second 
provision deals with situations where the claimant is 
confined to "a nursing home because of mental or physical 
incapacity."  38 C.F.R. § 3.351(c)(2).  

The veteran does not contend, and the evidence does not show 
that he is legally blind.  During the February 2004 eye 
examination, the veteran's corrected visual acuity was 20/25 
for distant vision and 20/25 for near visual acuity, 
bilaterally.  During the February 2004 aid and attendance 
examination, the examiner concluded that the veteran's best 
corrected visual acuity was not 5/200 or worse in both eyes.  
The veteran did not refer to any major visual problems.  The 
veteran does not contend, and the evidence also does not show 
that he is confined to a nursing home because of mental or 
physical incapacity.  During the February 2004 aid and 
attendance examination, the examiner noted that the veteran 
was not hospitalized.  38 C.F.R. § 3.351(c)(1)(2).  

The third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration pursuant to section 3.352(a).  The most 
probative evidence of record consists of the August 1998 
private aid and attendance examination report, and the 
February 2003 and May 2003 VA compensation examination 
reports for aid and attendance.  

The examiner who performed the February 2004 aid and 
attendance examination noted that the veteran was not 
bedridden and that he could walk and get around unassisted 
and undress and dress himself unassisted.  The veteran could 
attend to the needs of nature unassisted and he could wash 
and keep himself ordinarily clean and presentable.  
Examination showed there were no restrictions involving the 
upper or lower extremities.  There were no spine deformities 
and no loss of range of motion.  The veteran was able to walk 
one-half kilometer at a slow pace unassisted.  He did not use 
a mechanical aid for ambulation and none was recommended.  
Although the veteran is unable to travel away from home alone 
secondary to chest pain, the examiner concluded that he could 
leave home at will for whatever purpose.  The examiner also 
reported that the veteran was physically and mentally able to 
protect himself from the everyday hazards of life.  Based on 
the examination the examiner concluded that the veteran was 
not in need of the aid and attendance of someone else in 
ordinary activities of daily living.  The examiner also 
concluded that the veteran was not housebound, i.e., confined 
to his home or immediate premises.  

In this case, the above examination findings and conclusions 
constitute the competent, probative evidence.  The February 
2004 VA examination is highly probative of the issue because 
the examiner had an opportunity to review the veteran's 
medical records in connection with the examination and in 
rendering medical opinions and findings on the issue.  The 
February 2004 VA genitourinary examination and the February 
2004 VA heart examination is probative, insofar as, the 
examiners rendered diagnoses regarding the extent of the 
veteran's current physical disabilities.  However, these 
examiners reported no medical findings and rendered no 
medical opinions showing the veteran is in need of regular 
aid and attendance or is housebound.  The same is true for 
the VA outpatient treatment records in this case.  In fact, a 
self-care skills assessment performed in June 2004 show the 
veteran is entirely self-independent.  Consequently, the 
February 2004 VA aid and attendance examination and the 
February 2004 VA eye examination are entitled to the greatest 
degree of probative value on the issue in this case.  

The Board finds that the probative evidence shows the 
veteran's disabilities for pension purposes have not shown 
that he is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less, or is a 
patient in a nursing home because of physical or mental 
incapacity.  It establishes that the veteran is not bedridden 
and his disabilities have not resulted in loss of 
coordination of his extremities or extreme weakness with 
inability to attend to the wants of nature.  The evidentiary 
record further shows that the veteran is not confined to his 
dwelling and the immediate premises, or a ward or clinical 
area of an institution.  As noted above, he is able to 
independently care for his personal needs on a regular basis, 
and is not bedridden.  

The overwhelming medical findings, as well as the veteran's 
own statements, show that the veteran does not meet the 
criteria for special monthly pension based upon the need for 
aid and attendance or housebound benefits.  Consequently, the 
Board finds that the veteran's claim for special monthly 
pension based upon need for aid and attendance or on account 
of being housebound must be denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance or on account of being housebound.  Gilbert, 1 
Vet. App. at 53.


ORDER

Unreimbursed medical expenses for the period prior to 
November 1, 1999 may not be used to reduce the veteran's 
countable income.  Thus, the appeal is denied.  

Entitlement to special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound 
is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



